EXHIBIT 10.9

TIER II

PCTEL, INC.

MANAGEMENT RETENTION AGREEMENT

This Management Retention Agreement (the “Agreement”) is effective as of
_____________________ by and between [name of executive (the “Executive”) and
PCTEL, Inc. (the “Company”).  

R E C I T A L S

A.It is expected that the Company from time to time may consider a Change of
Control (as defined below).  The Board of Directors of the Company (the “Board”)
recognizes that such consideration can be a distraction to the Executive and can
cause the Executive to consider alternative employment opportunities.  The Board
has determined that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication and
objectivity of the Executive, notwithstanding the possibility, threat or
occurrence of a Change of Control of the Company.

B.The Board believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue his/her
employment and to motivate the Executive to maximize the value of the Company
upon a Change of Control for the benefit of its stockholders.

C.The Board believes that it is imperative to provide the Executive with certain
benefits upon a Change of Control and severance benefits upon Executive's
termination of employment following a Change of Control which provides Executive
with enhanced financial security and incentive and encouragement to remain with
the Company notwithstanding the possibility of a Change of Control.

D.Certain capitalized terms used in this Agreement are defined in Section 4.

The parties hereto agree as follows:

1.Term of Agreement.  This Agreement shall terminate upon the date that all
obligations of the parties with respect to this Agreement have been satisfied.

2.At-Will Employment.  The Company and Executive acknowledge that Executive's
employment is and shall continue to be at-will, as defined under applicable law,
and may be terminated by either party at any time, with or without cause or
notice.  If the Executive's employment terminates for any reason, including
(without limitation) any termination prior to a Change of Control, the Executive
shall be entitled to such payments, benefits, damages, awards

 

--------------------------------------------------------------------------------

 

and compensation as provided pursuant to other written agreements between
Executive and the Company.

3.Change of Control Severance Benefits.

(a)Change of Control.  Upon the occurrence of a Change of Control, the unvested
portion of all Executive’s outstanding equity awards (including, but not limited
to, stock options and restricted stock grants) with a performance-based vesting
schedule shall be automatically amended to convert such equity awards to a
time-based vesting schedule (the “Converted Awards”).  Each Converted Award
shall vest as to one forty-eighth (1/48th) of the shares subject to the award
each month, provided that Executive remains an employee of the Company through
each such date.  Executive shall be given vesting credit from the original date
of grant as if each Converted Award had been subject to a time-based vesting
schedule from its grant date.  For purposes of this Section 3(a), the number of
shares subject to the Converted Award shall be the amount of the award that is
targeted for achievement during the total performance period (whether measured
in one or more fiscal periods) in which the Change of Control occurs, regardless
of any actual level of achievement subsequently determined.  Converted Awards
shall be subject to the provisions of Section 3(b)(iii).  In the event of a
conflict between the terms and conditions of the PCTEL, Inc. Stock Plan, as
amended from time to time (the “Stock Plan”), the agreements relating to
Executive’s equity awards, and this Section 3(a), the terms and conditions of
this Section 3(a) shall prevail and any subsequent documents that purport to
modify this Agreement shall be without effect unless they specifically refer to
this Agreement.

(b)Involuntary Termination other than for Cause, Death or Disability or
Voluntary Termination for Good Reason Following A Change of Control.  If, within
twelve (12) months following a Change of Control, Executive's employment is
terminated (1) involuntarily by the Company other than for Cause, death or
Disability or (2) by Executive pursuant to a Voluntary Termination for Good
Reason, and in either case Executive enters into a standard form of release of
claims with the Company pursuant to Section 3(g), the Company shall provide
Executive with the following benefits upon such termination:

(i)Severance Payment.  Executive shall be entitled to receive a lump-sum cash
payment in an amount equal to two hundred percent (200%) of the Executive's
annual base salary.  Such severance payment will be made on the sixtieth (60th)
day following the date of Executive’s termination of employment.

(ii)Continued Executive Benefits. Provided (1) Executive constitutes a qualified
beneficiary, as defined in Section 4980B(g)(1) of the Internal Revenue Code of
1986, as amended (the “Code”) and (2) Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), within the time period prescribed pursuant to COBRA, the
Company will reimburse Executive for the cost of COBRA premiums for

MRA Tier II (Arvik)

-2-

--------------------------------------------------------------------------------

 

continued health (i.e., medical, dental and vision) coverage at the same level
of coverage as was provided to Executive immediately prior to the Change of
Control and at the same ratio of Company premium payment to Executive premium
payment as was in effect immediately prior to the Change of Control (the
“Company-Paid Coverage”).  If Company-Paid Coverage included Executive’s
eligible dependents immediately prior to the Change of Control, such
reimbursement will cover such dependents in the same proportion as provided
above.  Company-Paid Coverage shall continue until the earlier of (x) twelve
(12) months following the date of Executive’s termination, and (y) the date upon
which Executive or Executive’s eligible dependents become covered under another
employer’s group medical, dental and vision insurance benefit plans.

(iii) Equity Compensation Accelerated Vesting. One Hundred percent (100%) of
Executive’s outstanding equity awards (including but not limited to stock
options and restricted stock grants) with a time-based vesting schedule
(including the Converted Awards) shall immediately accelerate and become
completely vested.

(c)Voluntary Resignation.  If Executive's employment terminates by reason of the
Executive's voluntary resignation (other than a Voluntary Termination for Good
Reason), then Executive shall not be entitled to receive severance or other
benefits except for those (if any) established under the Company's then existing
severance and benefits plans or pursuant to other written agreements with the
Company.

(d)Disability; Death.  If Executive's employment with the Company terminates as
a result of the Executive's Disability, or if Executive's employment is
terminated due to the death of the Executive, then the Executive shall not be
entitled to receive severance or other benefits except for those (if any)
established under the Company's then existing severance and benefits plans or
pursuant to other written agreements with the Company.

(e)Termination for Cause.  If Executive is terminated for Cause, then Executive
shall not be entitled to receive severance or other benefits.

(f)Termination Apart from Change of Control.  In the event Executive's
employment is terminated for any reason, either prior to the occurrence of a
Change of Control or after the twelve (12) month period following a Change of
Control, then Executive shall be entitled to receive severance and any other
benefits only as established under the Company's then existing severance and
benefits plans or pursuant to other written agreements with the Company.

(g)Separation Agreement and Release.  The receipt of any severance payments or
benefits pursuant to this Agreement will be subject to Executive signing,
delivering and not revoking a separation agreement and release of claims (in a
form reasonably acceptable to the Company) provided that such separation
agreement and release of claims is effective within sixty (60) days following
Executive’s termination date.  No severance pursuant to this Agreement will be
paid or provided until the separation

MRA Tier II (Arvik)

-3-

--------------------------------------------------------------------------------

 

agreement and release of claims becomes effective.  If the 60th day after the
termination date is in the subsequent calendar year, no payment will be made
prior to January 1 of such subsequent calendar year.  If Executive should die
before all of the severance amounts have been paid, such unpaid amounts will be
paid in a lump-sum payment promptly following such event to Executive’s
designated beneficiary, if living, or otherwise to the personal representative
of Executive’s estate.

4.   Definition of Terms.  The following terms referred to in this Agreement
shall have the following meanings:

(a)Cause.  “Cause” means (i) any material act (that remains uncured for thirty
(30) days following written notice from the Company) which permits the Company
to terminate a written employment agreement or similar arrangement between
Executive and the Company, for “cause” or a substantially equivalent term as
defined in such agreement or arrangement, or (ii) in the event there is no such
agreement or arrangement, or the agreement or arrangement does not define the
term “cause” or a substantially equivalent term, then “Cause” means: (A) an act
of personal dishonesty taken by Executive in connection with his
responsibilities as an employee and intended to result in substantial personal
enrichment of Executive, (B) Executive being convicted of, or a plea of nolo
contendere to, a felony, (C) a willful act by Executive which constitutes gross
misconduct and which is injurious to the Company, or (D) following delivery to
Executive of a written demand for performance from the Company which describes
the basis for the Company's reasonable belief that Executive has not
substantially performed his duties, continued violations by Executive of
Executive's obligations to the Company which are demonstrably willful and
deliberate on Executive's part.

(b)Change of Control.  “Change of Control” means the occurrence of any of the
following events:

(i)Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company's then outstanding voting securities who is not
already such as of the Effective Date of this Agreement; or

(ii)The consummation of the sale or disposition by the Company of all or
substantially all the Company's assets (for these purposes a substantial sale or
disposition will in no event be considered to occur unless at least fifty
percent (50%) of the total gross fair market value of all of the assets of the
Company are sold or disposed of); or

(iii)The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing

MRA Tier II (Arvik)

-4-

--------------------------------------------------------------------------------

 

to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) at least fifty percent (50%)
of the total voting power represented by the voting securities of the Company or
such surviving entity or its parent outstanding immediately after such merger or
consolidation.

Notwithstanding the foregoing, a transaction will not be deemed a Change of
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A of the Code (“Section 409A”).  

(c)Disability.  “Disability” means that:

(i)Executive is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months;

(ii)Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for at least three (3) months under the Company’s accident
and health plan; or

(iii)Executive is determined to be totally disabled by the Social Security
Administration.

(d)Voluntary Termination for Good Reason.  “Voluntary Termination for Good
Reason” means Executive voluntary resigns within thirty (30) days following the
expiration of any cure period (as discussed below) after the occurrence of any
of the following, without Executive’s written consent:

(i) a material diminution by the Company in the annual base salary of Executive
as in effect immediately prior to such reduction (other than a reduction that
applies to Company officers and/or managers generally);

(ii) a material change in the geographic location at which Executive must
perform service (in other words, the relocation of Executive to a facility or a
location more than fifty (50) miles from the then present location); or

(iii) any other action or inaction that constitutes a material breach by the
Company of this Agreement.  

provided, however, that before Executive’s employment may be terminated by a
Voluntary Termination for Good Reason, (A) Executive must provide written notice
to the Company, within ninety (90) days of the initial existence of the
Voluntary

MRA Tier II (Arvik)

-5-

--------------------------------------------------------------------------------

 

Termination for Good Reason condition, setting forth the reasons for Executive’s
intention to terminate his employment as a result of a Voluntary Termination for
Good Reason, and (B) the Company must have an opportunity within thirty (30)
days following delivery of such notice to cure the Voluntary Termination for
Good Reason condition.

For the avoidance of doubt, the voluntary resignation by Executive after the
occurrence of either of the following shall not constitute grounds for a
“Voluntary Termination for Good Reason”:  (1) a reduction of Executive’s duties,
titles, authority or responsibilities, relative to Executive’s duties, title,
authority or responsibilities as in effect immediately prior to such reduction,
as a result of (x) the Company being acquired and made part of a larger entity,
or (y) a restructuring of the Company and/or its subsidiaries, or a
restructuring of the Company’s employees’ functions, and/or reporting
relationships; or (2) a material reduction of the facilities or perquisites
(including office space and location) available to Executive.

Notwithstanding anything herein to the contrary, the Company agrees that it will
not materially reduce Executive’s aggregate level of employee benefits,
including bonuses, to which Executive was entitled immediately prior to such
reduction with the result that Executive’s aggregate benefits package is
materially reduced (other than a reduction that generally applies to Company
officers and/or managers).

5.Non-Compete and Non-solicitation.

(a)Non-Compete.  Executive agrees and acknowledges that Executive’s right to
receive the payments and benefits set forth in this Agreement (to the extent
Executive is otherwise entitled to such payments and benefits) shall be
conditioned upon Executive not directly or indirectly engaging in (whether as an
executive, consultant, agent, proprietor, principal, partner, stockholder,
corporate officer, director or otherwise), nor having any ownership interest in
or participating in the financing, operation, management or control of, any
person, firm, corporation or business that is a Restricted Business; provided,
however, that nothing in this Section 5(a) shall prevent Executive from owning
as a passive investment less than one percent (1%) of the outstanding shares of
the capital stock of a publicly-held company if (A) such shares are actively
traded on the New York Stock Exchange or the Nasdaq Global Market and (B)
Executive is not otherwise associated with such company or any of its
affiliates.  A “Restricted Business” is a business which is engaged in the
design, development, manufacture, production, marketing, sale, licensing or
servicing of any products, or the provision of any services, that are the same
as or substantially similar to those of the Company, or a business which is
otherwise one of the top 10 competitors of the Company as identified by the
Company in its then most recent presentation to the Board of Directors of the
Company.  The Company will provide the names of such companies to Executive.
Upon any breach of this section, all severance payments and benefits pursuant to
this Agreement shall immediately cease.  

(b)Non-Solicitation.  During the twelve (12) months following the termination of
Executive’s employment with the Company for any reason, Executive agrees and
acknowledges that Executive’s right to receive the payments and benefits
Executive is to receive herein (to the

MRA Tier II (Arvik)

-6-

--------------------------------------------------------------------------------

 

extent Executive is otherwise entitled to such payments and benefits), shall be
conditioned upon Executive not either directly or indirectly soliciting,
inducing, attempting to hire, recruiting, encouraging, taking away, hiring any
employee of the Company or causing an employee to leave his/her employment
either for Executive or for any other entity or person.  

6.Section 280G.  Notwithstanding any other provision of this Agreement to the
contrary, in the event that the amount of severance and other benefits payable
to Executive under this Agreement (including, without limitation, the
acceleration of any payment or the accelerated vesting of any payment or other
benefit), together with any payments, awards or benefits payable under any other
plan, program, arrangement or agreement maintained by the Company or one of its
affiliates, would constitute an “excess parachute payment” (within the meaning
of Section 280G of the Code), the payments under this Agreement shall be reduced
(by the minimum possible amount) until no amount payable to Executive under this
Agreement constitutes an “excess parachute payment” (within the meaning of
Section 280G of the Code); provided, however, that no such reduction shall be
made if the net after-tax payment (after taking into account federal, state,
local or other income, employment and excise taxes) to which Executive would
otherwise be entitled without such reduction would be greater than the net
after-tax payment (after taking into account federal, state, local or other
income and employment taxes) to Executive resulting from the receipt of such
payments with such reduction.  Unless the Company and Executive otherwise agree
in writing, any determination required under this Section shall be made in
writing, by the Company’s independent public accountants (the “Accountants”),
whose determination shall be conclusive and binding upon Executive and the
Company for all purposes.  For purposes of making the calculations required by
this Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code.  The Company and Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.

7.Section 409A.

(a)      Amounts paid under this Agreement are intended to satisfy the
requirements of the “short term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations and thus, will not constitute a
“deferral of compensation” governed by Section 409A.

(b)Amounts paid under this Agreement that do not satisfy the requirements of the
“short term deferral” rule as described in clause 7(a) above are intended to
satisfy the requirements of the “separation pay plan” rule set forth in Section
1.409A-1(b)(9)(iii) of the Treasury Regulations, and thus, will not constitute a
“deferral of compensation” governed by Section 409A.

(c)  Amounts paid under this Agreement are intended to constitute “separate
payments” for purposes of Treasury Regulation Section 1.409A-2(b)(2).

MRA Tier II (Arvik)

-7-

--------------------------------------------------------------------------------

 

(d)The Company intends the amounts paid under this Agreement to satisfy either
the “short term deferral” rule (described in clause 7(a) above) or the
“separation pay plan” rule (described in clause 7(b) above) so that none of the
severance payments and benefits provided hereunder will be deemed a deferral of
compensation that is subject to the additional tax imposed under Section 409A
and any ambiguities herein will be interpreted to satisfy the “short term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations,
or alternatively, to satisfy the “separation pay plan” rule set forth in Section
1.409A-1(b)(9)(iii) of the Treasury Regulations.  The Company and Executive
agree to work together in good faith to consider amendments to this Agreement
and to take such reasonable actions which are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition prior
to actual payment of severance or other benefits to Executive under Section
409A.

(e)To the extent (i) the requirements for the “short term deferral” rule and/or
the “separation pay plan” rule are not satisfied, and (ii) Executive is a
“specified employee” of the Company (or any successor entity thereto) within the
meaning of Section 409A(a)(2)(B)(i) on the date of Executive’s termination
(other than a termination due to death), then the portion of the severance
payments payable to Executive, if any, under this Agreement, when considered
together with any other severance payments or separation benefits that is deemed
a deferral of compensation under Section 409A shall be delayed until the earlier
of (A) the date that is six (6) months and one (1) day after the date of
termination, or (B) the date of Executive’s death (such date, the “Delayed
Initial Payment Date”), and the Company (or the successor entity thereto) shall
(x) pay to Executive a lump sum equal to the amount Executive would have
otherwise received on or before the Delayed Initial Payment Date, without any
adjustment on account of such delay, as if the payments had not been delayed
pursuant to this section, and (y) pay the balance of the payments in accordance
with any applicable payment schedules set forth herein.  Notwithstanding
anything herein to the contrary, if Executive dies following his or her
termination, but prior to the six (6) month anniversary of Executive’s
termination date, then any payments which have been delayed in accordance with
this clause will be payable in a lump sum as soon as administratively
practicable after the date of Executive’s death.

8.Successors.

(a)Company's Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company's business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession.  For all purposes under this Agreement, the term “Company” shall
include any such successor to the Company which executes and delivers an
assumption agreement consistent with this Section 8(a) or which becomes bound by
the terms of this Agreement by operation of law.

MRA Tier II (Arvik)

-8-

--------------------------------------------------------------------------------

 

(b)Executive's Successors.  The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

9.Notice.

(a)General.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one (1) business day following mailing via Federal Express or
similar overnight courier service.  In the case of Executive, mailed notices
shall be addressed to him or her at the home address which he/she most recently
communicated to the Company in writing.  In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

Notice of Termination.  Any termination by the Company for Cause shall be
communicated by a notice of termination to Executive given in accordance with
Section 9(a).  Such notice shall indicate the specific termination provision in
this Agreement relied upon, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and shall specify the termination date (which shall be not more than
thirty (30) days after the giving of such notice).  A termination by Executive
pursuant to a Voluntary Termination for Good Reason shall be communicated by a
notice of termination to the Company in accordance with Section 4(d) and Section
9(a).

10.Miscellaneous Provisions.

(a)No Duty to Mitigate.  Executive shall not be required to mitigate the value
of any benefits contemplated by this Agreement, nor shall any such benefits be
reduced by any earnings or benefits that the Executive may receive from any
other source.

(b)Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by  Executive and by two authorized officers of the Company (other
than the Executive).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(c)Integration.  This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements related to the subject matter of this
Agreement whether written or oral.  No waiver, alteration or modification of any
of the provisions of this Agreement will be binding unless in writing and signed
by duly authorized representatives of the parties (except that the Stock Plan
may be revised or modified in

MRA Tier II (Arvik)

-9-

--------------------------------------------------------------------------------

 

accordance with its terms) and any subsequent documents that purport to modify
this Agreement shall be without effect unless they specifically refer to this
Agreement.  

(d)Choice of Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Illinois.

(e)Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(f)Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

PCTEL, INC.

EXECUTIVE:  

 



By:_________________________

Title:_______________________

____________________________

 

Date:_______________________

Date:________________________

 

 

MRA Tier II (Arvik)

-10-